DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Hsueh et al. (US20160274331).

Re claim 1, Hsueh et al. teaches for example in fig. 1a and Table 1, an optical imaging lens, from an object side to an image side in order along an optical axis comprising: a first lens element (110), a second lens element (120), a third lens element (130) and a fourth lens element (140), the first lens element to the fourth lens element each has an object-side surface facing toward the object side to allow imaging rays to pass through as well as an image-side surface facing toward the image side to allow the imaging rays to pass through (fig. 1a), wherein: a periphery region of the image-side surface of the second lens element is convex (fig. 1a); the third lens element has positive refracting power (Table 1); and lens elements included by the optical imaging lens are only the four lens elements described above (fig. 1a); wherein, v1 is an Abbe number of the first lens element, v3 is an Abbe number of the third lens element, v4 is an Abbe number of the fourth lens element, EFL is an effective focal length of the optical imaging lens, AAG is a sum of three air gaps from the first lens element to the fourth lens element along the optical axis, T1 is a thickness of the first lens element along the optical axis, T2 is a thickness of the second lens element along the optical axis, and T3 is a thickness of the third lens element along the optical axis, and the optical imaging lens satisfies the relationship: 60.000≤1+v3+v4≤120.000 (Table 1), 1.900≤EFL/AAG≤3.900 (Table 1) and 3.300≥(T2+T3)/T1≥1.800 (Table 1).

Re claim 3, Hsueh et al. further teaches for example in fig. 1a and Table 1, ALT is a sum of thickness of all the four lens elements along the optical axis and BFL is a distance from the image-side surface of the fourth lens element to an image plane along the optical axis, and the optical imaging lens satisfies the relationship: ALT/BFL≥1.200 (Table 1).

Re claim 5, Hsueh et al. further teaches for example in fig. 1a and Table 1, T4 is a thickness of the fourth lens element along the optical axis, and the optical imaging lens satisfies the relationship: (T2+T3+T4)/T1≥2.500 (Table 1).


Re claim 6, Hsueh et al. further teaches for example in fig. 1a and Table 1, ALT is a sum of thickness of all the four lens elements along the optical axis, and the optical imaging lens satisfies the relationship: ALT/T1≥3.500 (Table 1).

Re claim 7, Hsueh et al. further teaches for example in fig. 1a and Table 1, BFL is a distance from the image-side surface of the fourth lens element to an image plane along the optical axis and T4 is a thickness of the fourth lens element along the optical axis, and the optical imaging lens satisfies the relationship: (T4+BFL)/T3≤4.500 (Table 1).

Claims 8, 10-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Liu et al. (US20180172952).

Re claim 8, Liu et al. teaches for example in fig. 4a and Table 7, an optical imaging lens, from an object side to an image side in order along an optical axis comprising: a first lens element (410), a second lens element (420), a third lens element (430) and a fourth lens element (440), the first lens element to the fourth lens element each has an object-side surface facing toward the object side to allow imaging rays to pass through as well as an image-side surface facing toward the image side to allow the imaging rays to pass through (fig. 4a), wherein: a periphery region of the image-side surface of the second lens element is convex (fig. 4a); the third lens element has positive refracting power (Table 7); the fourth lens element has positive refracting power (Table 7); an optical-axis region of the image-side surface of the fourth lens element is concave (fig. 4a); and lens elements included by the optical imaging lens are only the four lens elements described above (fig. 4a); wherein, v1 is an Abbe number of the first lens element, v3 is an Abbe number of the third lens element, v4 is an Abbe number of the fourth lens element, EFL is an effective focal length of the optical imaging lens and AAG is a sum of three air gaps from the first lens element to the fourth lens element along the optical axis, and the optical imaging lens satisfies the relationship: 60.000≤v1+v3+v4≤120.000 (Table 7) and 1.900≤EFL/AAG≤3.900 (Table 7).

Re claim 10, Liu et al. further teaches for example in fig. 4a and Table 7, T1 is a thickness of the first lens element along the optical axis and T3 is a thickness of the third lens element along the optical axis, and the optical imaging lens satisfies the relationship: EFL/(T1+T3)≤3.500 (Table 7).

Re claim 11, Liu et al. further teaches for example in fig. 4a and Table 7, TTL is a distance from the object-side surface of the first lens element to an image plane along the optical axis, T3 is a thickness of the third lens element along the optical axis and T4 is a thickness of the fourth lens element along the optical axis, and the optical imaging lens satisfies the relationship: TTL/(T3+T4)≥3.800 (Table 7).

Re claim 12, Liu et al. further teaches for example in fig. 4a and Table 7, ALT is a sum of thickness of all the four lens elements along the optical axis, and the optical imaging lens satisfies the relationship: ALT/AAG≤4.500 (Table 7).

Re claim 14, Liu et al. further teaches for example in fig. 4a and Table 7, T1 is a thickness of the first lens element along the optical axis, T2 is a thickness of the second lens element along the optical axis, G12 is an air gap between the first lens element and the second lens element along the optical axis and G23 is an air gap between the second lens element and the third lens element along the optical axis, and the optical imaging lens satisfies the relationship: (T1+T2)/(G12+G23)≤2.800 (Table 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh et al. (US20160274331).

Re claim 15, Hsueh et al. teaches for example in fig. 1a and Table 1, an optical imaging lens, from an object side to an image side in order along an optical axis comprising: a first lens element (110), a second lens element (120), a third lens element (130) and a fourth lens element (140), the first lens element to the fourth lens element each has an object-side surface facing toward the object side to allow imaging rays to pass through as well as an image-side surface facing toward the image side to allow the imaging rays to pass through (fig. 1a), wherein: an optical-axis region of the image-side surface of the first lens element is concave (para. 0068); an optical-axis region of the image-side surface of the fourth lens element is concave (fig. 1a; para. 0071; wherein the examiner interprets a point of inflection to teach the claimed limitation); a periphery region of the image-side surface of the fourth lens element is convex (fig. 1a; para. 0071); and lens elements included by the optical imaging lens are only the four lens elements described above (fig. 1a); wherein, v1 is an Abbe number of the first lens element, v3 is an Abbe number of the third lens element, v4 is an Abbe number of the fourth lens element, ALT is a sum of thickness of all the four lens elements along the optical axis, AAG is a sum of three air gaps from the first lens element to the fourth lens element along the optical axis and T2 is a thickness of the second lens element along the optical axis, and the optical imaging lens satisfies the relationship: 60.000≤υ1+υ3+υ4≤120.000 (Table 1), 1.500≤ALT/AAG≤4.500 (Table 1) and ALT/T2≤4.800 (Table 1).
But, Hsueh et al. fails to explicitly teach an optical-axis region of the object-side surface of the second lens element is convex.
However, due to the nature of optics, the process of lens design includes manipulation of variables such as the number of lenses, the placement of apertures, the surface types of the lenses, the refractive powers of the lenses, the surface parameters of the lens surfaces, the spacings between the lenses, the center thicknesses of the lenses, the index of refraction of the lenses, the lens surface radii, the material of construction of the lenses, and other shape concerns in order to make a lens system meet its particular utility. This manipulation would normally be considered routine experimentation since the results are well known optics equations at the time the invention was filed (unless the particular range of values meets secondary, specific considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Furthermore, this would provide the predictable result of increasing optical performance and limiting optical variations and aberrations, as taught by Hsueh et al. (para. 0008).

Re claim 2, supra claim 1. 
But, the instant prior art of record fails to explicitly teach satisfying all of the claimed numerical expressions.
However, due to the nature of optics, the process of lens design includes manipulation of variables such as the number of lenses, the placement of apertures, the surface types of the lenses, the refractive powers of the lenses, the surface parameters of the lens surfaces, the spacings between the lenses, the center thicknesses of the lenses, the index of refraction of the lenses, the lens surface radii, the material of construction of the lenses, and other shape concerns in order to make a lens system meet its particular utility. This manipulation would normally be considered routine experimentation since the results are well known optics equations at the time the invention was filed (unless the particular range of values meets secondary, specific considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Furthermore, this would provide the predictable result of increasing optical performance and limiting optical variations and aberrations, as taught by Hsueh et al. (para. 0008).


Re claim 4, supra claim 1. 
But, the instant prior art of record fails to explicitly teach satisfying all of the claimed numerical expressions.
However, due to the nature of optics, the process of lens design includes manipulation of variables such as the number of lenses, the placement of apertures, the surface types of the lenses, the refractive powers of the lenses, the surface parameters of the lens surfaces, the spacings between the lenses, the center thicknesses of the lenses, the index of refraction of the lenses, the lens surface radii, the material of construction of the lenses, and other shape concerns in order to make a lens system meet its particular utility. This manipulation would normally be considered routine experimentation since the results are well known optics equations at the time the invention was filed (unless the particular range of values meets secondary, specific considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Furthermore, this would provide the predictable result of increasing optical performance and limiting optical variations and aberrations, as taught by Hsueh et al. (para. 0008).

Re claim 16, Hsueh et al. further teaches for example in fig. 1a and Table 1, v2 is an Abbe number of the second lens element, and the optical imaging lens satisfies the relationship: v2≤30.000 (Table 1).

Re claim 17, Hsueh et al. further teaches for example in fig. 1a and Table 1, BFL is a distance from the image-side surface of the fourth lens element to an image plane along the optical axis, and the optical imaging lens satisfies the relationship: ALT/BFL≥1.200 (Table 1).

Re claim 18, Hsueh et al. further teaches for example in fig. 1a and Table 1, T3 is a thickness of the third lens element along the optical axis, T4 is a thickness of the fourth lens element along the optical axis, G23 is an air gap between the second lens element and the third lens element along the optical axis and G34 is an air gap between the third lens element and the fourth lens element along the optical axis, and the optical imaging lens satisfies the relationship: (T3+T4)/(G23+G34)≤3.500 (Table 1).

Re claim 19, Hsueh et al. further teaches for example in fig. 1a and Table 1, T1 is a thickness of the first lens element along the optical axis, G12 is an air gap between the first lens element and the second lens element along the optical axis and G23 is an air gap between the second lens element and the third lens element along the optical axis, and the optical imaging lens satisfies the relationship: (T1+T2)/(G12+G23)≤2.800 (Table 1).

Re claim 20, Hsueh et al. further teaches for example in fig. 1a and Table 1, TL is a distance from the object-side surface of the first lens element to the image-side surface of the fourth lens element along the optical axis and BFL is a distance from the image-side surface of the fourth lens element to an image plane along the optical axis, and the optical imaging lens satisfies the relationship: TL/BFL≥1.800 (Table 1).

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US20180172952).

Re claim 9, supra claim 8. 
But, the instant prior art of record fails to explicitly teach satisfying all of the claimed numerical expressions.
However, due to the nature of optics, the process of lens design includes manipulation of variables such as the number of lenses, the placement of apertures, the surface types of the lenses, the refractive powers of the lenses, the surface parameters of the lens surfaces, the spacings between the lenses, the center thicknesses of the lenses, the index of refraction of the lenses, the lens surface radii, the material of construction of the lenses, and other shape concerns in order to make a lens system meet its particular utility. This manipulation would normally be considered routine experimentation since the results are well known optics equations at the time the invention was filed (unless the particular range of values meets secondary, specific considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Furthermore, this would provide the predictable result of increasing optical performance and limiting optical variations and aberrations, as taught by Liu et al. (para. 0034).

Re claim 13, supra claim 8. 
But, the instant prior art of record fails to explicitly teach satisfying all of the claimed numerical expressions.
However, due to the nature of optics, the process of lens design includes manipulation of variables such as the number of lenses, the placement of apertures, the surface types of the lenses, the refractive powers of the lenses, the surface parameters of the lens surfaces, the spacings between the lenses, the center thicknesses of the lenses, the index of refraction of the lenses, the lens surface radii, the material of construction of the lenses, and other shape concerns in order to make a lens system meet its particular utility. This manipulation would normally be considered routine experimentation since the results are well known optics equations at the time the invention was filed (unless the particular range of values meets secondary, specific considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Furthermore, this would provide the predictable result of increasing optical performance and limiting optical variations and aberrations, as taught by Liu et al. (para. 0034).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	9-28-22